Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an Examiner's Statement of Reasons for Allowance:
Wampler, Pub. No.  2009/0245500, teaches an artificial intelligence (AI)-assisted live agent chat system for supporting an interaction between a customer on a website hosted on a web server and a live agent. An AI system of a chat server handling a set of commonly asked questions and the live agent being requested to interact with the customer when the AI system is not able to address message sent by the customer. The interaction between the customer, the AI system and the live agent occurs through the use by the customer of a chat window located in a web page. The AI-assisted live agent chat system allows a single live agent to handle an increased number of simultaneous chat sessions by having an AI system handle bulk of common, repeat questions. The AI system will allow the live agent to focus his or her attention on few chat sessions needing unique service. 
The cited prior art of record teaches the claimed invention substantially, but it fails to teach or suggest individually or in combination that engaging automated chat tools, said tools loaded with artificial intelligence (AI), in order to improve a response of the chat responder during the live chat session; reviewing and retrieving, from a machine learning (ML) library, historical information related to the initiator; presenting, on a chat responder screen, selected actionable historical information, said selected actionable information generated based on the historical information, to the chat responder; integrating a plurality of chat responses, said plurality of chat responses generated by the chat responder, into the ML library; and wherein the integrating a plurality of chat responses into the ML library comprises storing the chat responses, defining a binary sentiment outcome of the chat as either positive or negative, and linking the chat responses with the binary outcome of the chat as set forth in claims 1, 3-8, 10-15, and 17-21.  Claims 1, 3-8, 10-15, and 17-21 are allowed because of the combination of the limitation listed above and other limitations in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Le H Luu/
Primary Examiner, Art Unit 2448